Citation Nr: 0426584	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-06 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to Department of 
Veterans Affairs (VA) death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from November 1953 to August 
1954.  He died in September 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) which 
determined that the appellant was not recognized as the 
veteran's surviving spouse for purposes of entitlement to VA 
death benefits, but rather N.P. was the surviving spouse.  


FINDINGS OF FACT

1.  The veteran and N.P. married in November 1949; they 
separated in 1958; they did not finalize a divorce.

2.  The veteran and N.P. did not physically live with the 
veteran continuously from the date of marriage to the date of 
the veteran's death.

3.  The separation of the veteran and N.P. was due to the 
misconduct of, or procured by, the veteran and was not due to 
fault on the part of N.P.; thus continuous cohabitation is 
shown.

4.  N.P. has been found to be entitled to gratuitous VA death 
benefits.

5.  The marriage of the veteran and the appellant cannot be 
deemed valid; thus she is not recognized as his surviving 
spouse.  



CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for purposes of entitlement to VA death 
benefits.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 
3.50, 3.52, 3.53 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via a 
February 2003 VCAA letter.  In this case, the claimant was 
informed of the duty to notify, the duty to assist, to obtain 
records, and examinations or opinions.  The claimant was 
specifically advised of the type of evidence which would 
establish her claim and she was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claim, notice of 
what she could do to help her claim and notice of how her 
claim was still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  She has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim and notice of how her claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Field examinations were conducted.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

In a November 1955 VA Form 686c, the veteran reported that 
his was married to N.P. and that they had 2 children.  He 
reported that the marriage took place in November 1949.  A 
copy of their marriage certificate confirms that information.  

In an April 1993 VA Form 21-526, the veteran reported that he 
was married to the appellant, that the marriage took place in 
1968, and that he had only been married once.  

In an October 1993 rating decision, entitlement to pension 
benefits was granted.  

In a December 1995 VA Form 21-4138, the veteran informed VA 
that he could not provide VA with any documents to prove that 
his marriage to N.P. ended as they had been separated since 
1958 and he did not know where she was residing.  He reported 
that they were not divorced.  

The veteran died in September 1996.  That same month, a VA 
Form 21-534 was received from the appellant.  She applied for 
VA death benefits as the surviving spouse of the veteran.  

In October 1996 correspondence, the appellant informed VA 
that the veteran was never legally married to N.P., that the 
veteran had told her that the veteran and N.P. only lived 
together for 3 years, and that they had parted ways in and 
around 1956 because N.P. abandoned the veteran for another 
man.  The appellant submitted a copy of her marriage 
certificate showing that she married the veteran in January 
1960.  In a December 1996 statement, the appellant stated 
that she met the veteran in 1957 and the veteran presented 
himself as being single.  She further stated that there was 
never any legal impediment to their marriage and she never 
knew of any legal obstacle to their being free to marry one 
another.  She reported that she was not aware of any alleged 
marriage to N.P.  

Thereafter, a field examination was conducted and a report 
was prepared, dated in April 1997.  The report indicated that 
the appellant was interviewed.  She related that she was 
introduced to the veteran in 1957 and he indicated that he 
was single.  She knew of no legal impediment that would 
prevent a marriage to him.  They dated for 3 years.  In 1960, 
they married and then had children.  His sister helped them 
elope and told the appellant that the veteran was not 
married.  Witnesses were interviewed who stated that the 
appellant was known as the widow of the veteran and that she 
had not remarried since his death.  There was no knowledge 
about any prior marriage of the veteran.  

In a July 1997 letter, the appellant was notified that she 
had been approved for VA pension benefits.  

In January 2000, a statement was received from N.P. in which 
she claimed to be the veteran's surviving spouse.  In further 
correspondence, she alleged that the veteran had abandoned 
her and their children for another woman.  Although she had 
requested a reconciliation, but the veteran chose another 
woman.  

Thereafter, a field examination was conducted and a report 
was prepared, dated in January 2000.  The examination report 
showed that an interview was conducted with N.P. who stated 
that she and the veteran had married in November 1949.  They 
subsequently resided at his parents' house until late 1958 
when they separated because of his relationships with 
different women.  She stated that the veteran was a womanizer 
and was physically harmful to her when they argued about his 
girlfriends.  She related that the veteran abandoned her and 
their children and never provided financial support.  She 
further indicated that the veteran was only seriously 
involved with one of the women, the appellant.  She reported 
that the veteran had lived with the appellant as husband and 
wife and they had children.  In 1962, she related that the 
veteran expressed an intension to return home which N.P. 
stated that she wanted, but she related that she told him 
that he would have to leave the appellant and their children 
and he would not do that because he loved them.  From 1972 to 
1973, N.P. admitted to a relationship with another man and 
they had an adopted child, but broke up after a year.  She 
reported that she did not know his whereabouts.  

Thereafter, a field examination was conducted and a report 
was prepared, dated in July 2000.  The examination report 
showed that an interview was conducted with the appellant.  
She indicated that she first met the veteran's children (by 
N.P.) in December 1960.  She related that the veteran did not 
provide them financial assistance.  

Thereafter, a field examination was conducted and a report 
was prepared, dated in February 2001.  The examination report 
showed that an interview was conducted with N.P., who stated 
that she and the veteran were married in 1949, but he left 
her in 1958 to go live with the appellant.  She provided the 
same information as previously noted.  

The examiner interviewed other witnesses.  A neighbor stated 
that N.P. was known to him as the unremarried widow of the 
veteran.  The veteran's son by N.P. stated that he was 6 
years old when his parents separated.  As far as he new, the 
veteran abandoned them to go live with the appellant.  He 
grew up with the belief that the veteran was a womanizer and 
abusive to his mother when they argued over his infidelities.  
The veteran's brother indicated that he did not know of the 
cause of the veteran's separation from N.P. because he did 
not live in the area.  However, he stated that N.P. was a 
good wife to the veteran and should be his surviving spouse.  
The veteran's cousin stated that she did not know of the real 
cause of the separation of N.P. and the veteran, but she 
believed that he was a womanizer and this was the reason.  
She reported that when they separated, the veteran was living 
with another woman.  She knew of no actions of N.P. which 
caused the separation.  Two other neighbors also stated that 
they did not know of the cause of the separation of N.P. and 
the veteran, but knew of no actions of N.P. which caused the 
separation.  

In addition, the examiner interviewed the veteran's sister, 
but she would not provide a written statement.  Orally, she 
stated that there was an incident when the veteran went to 
the United States and N.P. would go to her hometown for a few 
days to meet a man.  When the veteran discovered her 
infidelity, he physically assaulted her.  They remained 
together for a month, but then separated.  Five years after 
the separation, the veteran met the appellant and then later 
married her.  

At a June 2002 hearing, the appellant and N.P. testified to 
the assertions already provided.  The appellant asserted that 
her marriage to the veteran should be deemed valid.  

The law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31); 38 
C.F.R. § 3.50(c).  A wife is a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 
C.F.R. § 3.50(a).  For VA benefits purposes, a marriage means 
a marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R.  3.1(j).

Additionally, 38 U.S.C.A. § 101(3) states that the term 
"surviving spouse" means a person who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.

In addition, the United States Court of Appeals for Veterans 
Claims ("the Court") has held that 38 U.S.C.A. § 101(3) and 
38 C.F.R. § 3.50(b)(1) have set forth a two-part test to 
determine whether a spouse can be deemed to have continuously 
cohabited with a veteran even if a separation has occurred.  
Gregory v. Brown, 5 Vet. App. 108 (1993).  First, the spouse 
must be free of fault in the initial separation.  Second, the 
separation must have been procured by the veteran or due to 
his misconduct.  The Court found that the "without fault" 
requirement of the law was not a continuing one.  Rather, the 
finding of fault or without fault is to be determined on the 
basis of an analysis of the conduct at the time of 
separation.  See 38 C.F.R. § 3.53(a).  

The record shows that the veteran and N.P. married in 
November 1949.  The record further shows that they separated 
in 1958 and did not finalize a divorce.  It is clear that the 
veteran and N.P. did not physically live with the veteran 
continuously from the date of marriage to the date of the 
veteran's death.  Rather, in 1960, he engaged in a marriage 
ceremony with the appellant and lived with her until his 
death in 1996.  

In this case, it must be determined if N.P. was free of fault 
in the initial separation and if the separation was procured 
by the veteran or due to his misconduct.  

The appellant and the veteran's sister contend that N.P, was 
not free of fault, committed adultery, and that this lead to 
the veteran's separation from her.  Alternatively, statements 
from N.P., her son, the veteran's cousin, and others (in 
general) state that the veteran engaged in adulterous actions 
with women, was physically abusive toward N.P., was in a 
relationship with the appellant in 1958, left N.P. and their 
children for the appellant, and that N.P. was free of fault 
in the initial separation.  

In viewing the various statements, the Board finds the 
statements of N.P., her son, and the veteran's cousin, to be 
more credible than the statements of the appellant and the 
veteran's sister.  Their statements are more credible because 
they are more consistent while the statements of the 
appellant and the veteran's sister contain inconsistencies.  

Specifically, N.P., her son, the veteran's cousin all state 
that the veteran and N.P. separated in 1958 and he went to 
live with the appellant at that time.  The veteran himself 
had previously informed VA that he and N.P. separated in 
1958.  The appellant indicated that she met the veteran in 
1957, they dated for 3 years, and married in 1960.  He 
presented himself as being single.  The veteran's sister 
states that the veteran and the appellant did not meet for 5 
years until after he separated from N.P.  

The Board notes that it is indeed possible that the veteran 
was not honest with the appellant regarding his marital 
status when he met her.  However, she admits that they met in 
1957.  N.P., the veteran, and the several witnesses state 
that the separation took place in 1958.  The appellant 
admitted that she was dating the veteran at that time.  Thus, 
the veteran was dating the appellant while married to N.P. 
and living with N.P.  By both his and N.P.'s admissions, the 
separation occurred in 1958.  The veteran's sister's 
statement that the veteran only met the appellant 5 years 
after he and N.P. separated is wholly inconsistent with all 
of the other statements, including the statements of the 
appellant herself.  Thus, in sum, the record establishes that 
the veteran began dating the appellant while married to N.P.

According to N.P., her son, and the veteran's cousin, the 
veteran's infidelities, to include his relationship with the 
appellant caused the separation.  Their statements are 
credible.  As noted, the veteran was seeing the appellant 
while married to N.P.  There is no credible evidence that 
N.P. had fault in the separation.  The veteran's sister and 
the appellant allege that she was unfaithful, however, the 
statement of the veteran's sister is not credible because she 
lied about when the veteran began seeing the appellant.  The 
assertions by the appellant are not credible because they 
contradict the record.  No other witness corroborated that 
assertion, rather, all of the other witnesses who provided 
statements regarding fault on the part of N.P. uniformly 
stated that she had no fault in the separation.  

With regard to the later relationship of N.P. and another man 
in the early 1970's, this is immaterial with regard to the 
initial separation.  See Gregory.  

Accordingly, the Board finds that the separation of the 
veteran and N.P. was due to the misconduct of, or procured 
by, the veteran and was not due to fault on the part of N.P.  
Thus, N.P. can be deemed to have continuously cohabited with 
the veteran even though a separation occurred.  Since the 
veteran's death, N.P. did not remarry or live with another 
person and hold herself out openly to the public to be the 
spouse of such other person.  She has been found by the AOJ 
to be the surviving spouse on that basis.  

To the extent that the appellant contends that her marriage 
to the veteran may be deemed valid even if he was married to 
N.P., the Board finds that it is not.  

VA regulations allow for certain attempted marriages to be 
nevertheless "deemed valid" if specific legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no other claimant has been found to be 
entitled to gratuitous VA death benefits.  38 C.F.R. § 3.52.

The appellant meets the first and third criteria.  However, 
even if the Board accepts that she had no knowledge of his 
prior marital status, N.P. has been found entitled to 
gratuitous VA death benefits.  As such, the appellant's 
marriage to the veteran cannot be deemed valid.  

In light of the foregoing, the Board concludes that the 
appellant may not be recognized as the veteran's surviving 
spouse for purposes of entitlement to VA death benefits.


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for purposes of entitlement to VA benefits.



	                        
____________________________________________
	H.N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



